PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Singh et al.
Application No. 16/718,636
Filed: 18 Dec 2019
For: DOWNLINK INTERFERENCE DETECTION AND IDENTIFICATION OF AGGRESSOR CELLS

:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.78(c), filed July 19, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application set forth in the Application Data Sheet (ADS) filed April 19, 2021. 

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 1.78(a)(3) to the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition lacks items (1) and (3).

With respect to requirement (1), the ADS filed April 19, 2021 is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed January 14, 2020. Specifically, no benefit claim(s) to provisional application 62/854058 was made of record on the most recent filing receipt, therefore the entirety of this benefit claims sought to be added (i.e., application number, continuity type, prior application number, and filing date, etc.) must be underlined on the corrected or updated ADS. 37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be 

MPEP § 601.05(a)(II) states in pertinent part that a corrected ADS accompanying a request to change the applicant under 37 CFR 1.46(c) must show the changes in applicant information relative to the applicant information on the most recent filing receipt.  Where the most recent filing receipt does not include a benefit claim or priority claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78  or 1.55  or the claim was not previously included in an ADS, a corrected ADS submitted to add the benefit or priority claim must identify the addition of the benefit claim or priority claim with underlining relative to the most recent filing receipt (i.e., the entire benefit or priority claim must be underlined). 

A renewed petition must be filed, accompanied by a properly-marked corrected ADS in compliance with 37 CFR 1.76(c).

Further, applicant did not provide an appropriate statement of unintentional delay as required by item (3) indicated above.  As set forth in 37 CFR 1.78(b)(1)(iii) applicant must include a statement that “the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.”  Any request for reconsideration of this decision must be accompanied by the required statement of unintentional delay.

Timely reconsideration of this decision does not require the submission of an additional petition fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:			Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

1  


Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  


/ALESIA M. BROWN/
Alesia M. Brown
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)